Bloodwokth, J.
As the motion for a new trial in this ease contains only the usual general grounds, the only question for determination by this court is whether or not the evidence is sufficient to support the verdict. There is some evidence to support the finding of the jury, and “ a verdict supported by any evidence and approved by the trial judge cannot be set aside by this court because of alleged insufficiency of evidence.” Townsend v. State, 26 Ga. App. 82 (105 S. E. 377).

Judgment affirmed.


.Broyles, O. J., and Luhe, J., concur.